t c summary opinion united_states tax_court rodney noble and jo marie payton petitioners v commissioner of internal revenue respondent docket no 7721-00s filed date rodney noble and jo marie payton pro sese jean song for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies in petitioners’ and federal income taxes of dollar_figure and dollar_figure respectively the issues presented for decision are whether corporate_distributions to jo marie payton petitioner were loan repayments or constructive dividends for the years in issue and whether petitioners received imputed_interest income for loans to petitioner’s corporation some of the facts have been stipulated and are so found the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in los angeles california background petitioner is a professional actress she is the sole shareholder of payton power productions inc ppp which provides acting services in and she served as ppp’s president secretary and treasurer petitioner made all of ppp’s financial decisions at the end of the calendar_year the capitalization of ppp consisted of common_stock issued for dollar_figure and debt of dollar_figure at the end of total liabilities and stockholders’ equity were dollar_figure of which dollar_figure was equity loans from stockholders as indicated on the corporate returns went from dollar_figure in to dollar_figure in at no time during the years in issue did either ppp or petitioner execute notes articulating terms of a loan arrangement there is no evidence in the record that any loan terms were established there is no payment schedule no interest rate nor any recourse for late-payments ppp did not formally declare dividends in either or the amount and nature of every distribution was determined solely by petitioner in and petitioner made a variety of distributions including among others salary and expenses respondent audited ppp’s returns for and and determined that it made the following payments to or on behalf of petitioner that were distributions with respect to her stock taxes and licenses for mercedes benz dollar_figure auto expenses for mercedes benz big_number dollar_figure auto insurance for mercedes benz big_number payments for mercedes benz big_number big_number interest_expense for mercedes benz big_number big_number health club_dues big_number home security total payments big_number big_number ppp’s records indicate it paid the costs for three cars one of the cars a land cruiser is not at issue in this case each of the other two cars was a mercedes benz in the first mercedes was traded in for the second a later model during the audit petitioners could not establish a business_purpose or a business use for either mercedes the parties agree that the following accurately represents the relevant portions of ppp’s balance_sheet for and distributions dollar_figure dollar_figure current_earnings_and_profits big_number big_number accumulated_earnings_and_profits big_number paid-in-capital basis big_number loans from stockholders big_number ' these amounts reflect the amounts loaned by petitioners to ppp for each tax_year as reported on schedule l balance sheets per books on the respective year’s form_1120 u s_corporation income_tax return these amounts are in addition to the dollar_figure on ppp’s books at the start of discussion bona_fide debt it is respondent’s contention that there is little evidence of loans from petitioner to ppp and that the payments in question made to or on behalf of petitioners must be treated as constructive dividends and taxed as ordinary_income petitioners however claim that because ppp was indebted to petitioner in amounts in excess of the payments herein that they are entitled to treat the payments as loan repayments under such an interpretation the payments would not constitute dividend income and would not be taxable as ordinary_income of petitioners generally respondent’s determination in a notice_of_deficiency is presumptively correct and petitioners bear the burden of disproving the adjustments rule a 85_tc_332 however under sec_7491 effective for court proceedings arising in connection - - with examinations commencing after date the burden_of_proof shifts to respondent if among other requirements petitioner introduces credible_evidence with respect to any factual issue relevant to ascertaining her liability for the tax_deficiency at issue even if we were to find that petitioner has met the requirements of sec_7491 respondent has presented sufficient evidence to meet his burden_of_proof we shall first consider the character of the transfers made by petitioners to ppp for federal_income_tax purposes a transaction will be characterized as a loan if there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir what is important is the bona_fide intent that the debt shall be repaid rather than the name of the transaction or the form the transaction takes 404_f2d_119 6th cir affg tcmemo_1967_102 patrick v commissioner tcmemo_1998_30 affd without published opinion 181_f3d_103 6th cir petitioner testified that ppp and petitioners intended the payments made by ppp to be loan repayments the mere declaration of intent however is not determinative without further evidence substantiating the existence of bona_fide debt see 812_f2d_650 11th cir affg tcmemo_1985_159 cordes v commissioner tcmemo_1994_377 a bona_fide transaction is not invalidated by the mere fact that the arrangement of the transaction confers tax benefits upon the taxpayer 417_f2d_437 9th cir the court_of_appeals for the ninth circuit has identified some objective factors to consider in determining whether bona_fide debt exists the names given to the certificates evidencing the indebtedness the presence or absence of a maturity_date the source of the payments the right to enforce payment of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money and the ability of the corporation to obtain loans from outside lending institutions 827_f2d_1409 9th cir rach factor is not necessarily afforded equal significance nor is any particular factor determinative 74_tc_476 not all of the factors articulated by the ninth circuit are relevant in each case id the ultimate question is whether there was a genuine - intention to create a debt with a reasonable expectation of repayment and did that intention comport with the economic reality of creating a debtor-creditor relationship 61_tc_367 transactions between closely held corporations and their shareholders must be examined with special scrutiny 56_tc_1324 affd without published opinion 496_f2d_876 5th cir although the factors offer an objective measure of the taxpayer's intent we must examine them in light of all the relevant facts and circumstances 322_f2d_956 9th cir affg tcmemo_1962_6 petitioners must show that bona_fide loans were created and that the payments they received were repayment of these loans 290_us_111 here there is little tangible evidence that ppp and petitioners intended to create a bona_fide debtor-creditor relationship there is no written evidence substantiating the intentions of the parties the rate of interest to be charged any collateral for the loan or any right of petitioner to enforce payment from ppp there is no evidence that the payments made by ppp to or on behalf of petitioner were the result of or in satisfaction of any established expectation of loan repayment - - a thinly capitalized corporation is strong evidence that loans are not bona_fide debt this is especially true where a very high debt-to-equity_ratio exists gyro engg corp v united_states supra pincite here the capitalization of ppp was at a debt-to-egquity ratio of more than to a ratio which does not support the existence of loans as distinguished from capital contributions by petitioner to ppp petitioner relies on a corporate resolution adopted in date which attempts to recharacterize any corporate deductions not allowed by the commissioner as loan repayments for a corporate resolution to be determinative for federal_income_tax purposes the company’s actions must comport with the resolution see turner v commissioner supra pincite there are however no bookkeeping entries which indicate that the amounts at issue were intended as loan repayments also the corporate records do not indicate that these payments were repayments of loans the board’s attempt to recharacterize the payments made in and was not reflected in the substance of any transaction by all indications there is no expression of any intent on the part of petitioners to lend money to ppp or any obligation on the part of ppp to repay any purported loans see elec neon inc v commissioner supra essentially there are only two indicia of a loan petitioner’s statements indicating her intentions and ppp’s --- - federal_income_tax return neither of which persuade the court in the face of other evidence that a bona_fide debt was created upon examination of the factors we find that the cash infusions from petitioners to ppp were contributions to capital not loans see sec_351 398_f2d_694 3d cir in particular the undercapitalization of the corporation petitioner’s control_over the corporation the fact that no dividends were declared and the lack of loan documents satisfy the court that there were no bona_fide loans accordingly we conclude that the payments made by ppp to or on behalf of petitioners were not repayments of bona_fide debt constructive dividends having found the payments not to be loan repayments we now address respondent's contentions that the payments made by ppp to or on behalf of petitioners are in the nature of constructive dividends sec_61 includes the receipt of any dividend ina taxpayer’s gross_income sec_301 requires that any distribution_of_property made by a corporation to a shareholder with respect to its stock shall be subject_to dividend treatment for federal_income_tax purposes sec_301 the term dividend is defined in sec_316 as -- - any distribution_of_property made by a corporation to its shareholders--- out of its earnings_and_profits accumulated after date or out of its earnings_and_profits of the taxable_year computed as of the close of the taxable_year without diminution by reason of any distributions made during the taxable_year without regard to the amount of the earnings_and_profits at the time the distribution was made except as otherwise provided in this subtitle every distribution is made out of earnings_and_profits to the extent thereof and from the most recently accumulated_earnings_and_profits there is no requirement that the dividend be formally declared or even intended by the corporation 577_f2d_1206 5th cir whether an expenditure is a constructive_dividend is a question of fact for this court it is well established that when a corporation uses its funds to pay personal expenses of its shareholders or members of shareholder’s families which bear no relation to the economic interests of the corporation such payments constitute constructive dividends to the shareholders to the extent of earnings_and_profits 88_tc_63 affd per curiam 894_f2d_1072 9th cir falsetti v commissioner t c pincite 37_tc_650 am props inc v commissioner 28_tc_1100 affd per curiam 262_f2d_150 9th cir to constitute a constructive_dividend a corporate distribution to a shareholder must be both nondeductible to the corporation and must confer some economic benefit or gain to the shareholder 565_f2d_1388 9th cir affg in part revg and remanding in part tcmemo_1973_223 falsetti v commissioner supra pincite not every corporate expenditure conferring an economic benefit to the shareholder is a constructive_dividend the deciding factor is whether the expenditure was primarily for the shareholder’s benefit and there was no expectation of repayment 496_f2d_1384 5th cir 368_f2d_439 9th cir affg tcmemo_1965_84 petitioners rely on the adoption of a corporate resolution dated date stating that the board intends any amount of expenses which are disallowed by the internal_revenue_service to be treated as repayment of shareholder loans petitioners’ reliance on the corporate resolution is misplaced the resolution was adopted after the tax_year and was intended to recharacterize payments already made the fact that there is no evidence of loan treatment on ppp’s books vitiates the resolution the resolution is merely an after-the-fact statement of intent and does not control our decision see turner v commissioner f 2d pincite cordes v commissioner tcmemo_1994_377 constructive dividends are more likely to originate from a closely_held_corporation where decisions between a single stockholder and the corporation are often one and the same zhadanov v commissioner tcmemo_2002_104 petitioner argues that she could not have received dividends from ppp for either or because ppp had deficits in its accumulated_earnings_and_profits for both years sec_316 and its regulations provide that distributions to shareholders with respect to their stock must be treated as dividends to the extent of both current and accumulated_earnings_and_profits to the extent that a corporation has current_earnings_and_profits as of the close of its taxable_year any distribution made in that year will be presumed to be made out of such current_earnings_and_profits brock v commissioner tcmemo_1982_335 see sec_316 sec_1_316-1 income_tax regs if the distributions for the year exceed the amount of current_earnings_and_profits the excess is deemed to have been made out of any accumulated_earnings_and_profits prescott v commissioner tcmemo_1983_709 any portion of the distribution that does not gualify for dividend treatment shall be applied against the shareholders’ basis in their stock and any excess shall be treated as gain sec_301 thus petitioner was able to receive constructive dividends because ppp had current_earnings_and_profits in both and the distributions in excess of earnings_and_profits first reduce her basis in ppp’s stock and second are treated as capital_gain for the respective years the distributions in question were for personal expenses such as the cost of petitioner’s personal vehicles home security and health club_dues at trial however petitioner testified that she is entitled to the deductions for the mercedes because she used the car for business purposes when asked to identify how the mercedes was used petitioner indicated that it was used to drive to work and to attend formal functions she maintains that the use of the mercedes helped her earn money and thus should be a deductible business_expense despite petitioner’s urging to the contrary driving her vehicle from home to work and to receptions does not establish by itself a business use for that vehicle see 413_us_838 326_us_465 63_tc_129 sec_1 e b income_tax regs since the corporate expenditures in guestion were solely for petitioner’s benefit she is taxable on the amounts distributed the evidence introduced by respondent supports the determination that the payments by ppp were made to or on behalf of petitioner and were constructive dividends petitioners have failed to offer sufficient evidence to counter respondent’s determination with respect to the payments from ppp we hold therefore that the payments from ppp to petitioner in and were constructive dividends and are taxable to the extent of earnings_and_profits as ordinary_income imputed_interest income respondent determined that petitioners have unreported imputed_interest income under sec_7872 resulting from petitioner’s loans to the corporation sec_7872 entitled treatment of loans with below-market interest rates operates on the assumption that a bona_fide debt is in existence emphasis provided although petitioners did not specifically address respondent’s contention because there were no loans bona_fide debt or debtor-creditor relationship we are unable to sustain respondent’s determination reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
